17-4140
   United States v. Campos
17‐4140‐cr  
United States v. Campos  



                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 6th day of March, two thousand nineteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    DENNY CHIN,
                    RICHARD J. SULLIVAN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

UNITED STATES OF AMERICA, 
                    Appellee, 

                                        v.                                            17‐4140‐cr     

CHRISTOPHER CAMPOS,  
                   Defendant‐Appellant.* 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR APPELLEE:                                                SAGAR K. RAVI, Assistant United States 
                                                             Attorney (Dina McLeod, Won S. Shin, 


*         The Clerk of the Court is directed to amend the official caption to conform to the
above.
                                                                                                

                                          Assistant United States Attorneys, on the brief), 
                                          for Geoffrey S. Berman, United States Attorney 
                                          for the Southern District of New York, New 
                                          York, New York. 
 
FOR DEFENDANT‐APPELLANT:                  DANIEL D. BARNES, Chiesa Shahinian & 
                                          Giantomasi PC, New York, New York.   
 
              Appeal from the United States District Court for the Southern District of 

New York (Caproni, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.     

              Defendant‐appellant Christopher Campos appeals from a judgment 

entered December 11, 2017, convicting him, following a jury trial, of wire fraud, bank 

fraud, and conspiracy to commit wire and bank fraud, in violation of 18 U.S.C. §§ 1343, 

1344, and 1349.  Campos was sentenced principally to a term of 30 monthsʹ 

imprisonment on each count, to run concurrently, followed by three years of supervised 

release.   

              The evidence at trial established that Campos, a lawyer, recruited ʺstraw 

buyersʺ to purchase multiple vehicles, purportedly for personal use, financed by 

fraudulently obtained bank loans, for use in a livery cab business.  On appeal, Campos 

challenges (1) the sufficiency of the evidence as to whether Campos had the requisite 

ʺintent to defraud,ʺ and (2) the admissibility of (a) the testimony of two witnesses, and 




                                           ‐ 2 ‐ 
 
                                                                                                  

(b) certain excerpts of recorded conversations.  We assume the partiesʹ familiarity with 

the underlying facts, procedural history, and issues on appeal.  

    I.        Sufficiency of Evidence  

                    The government presented sufficient evidence that Campos participated 

in the conspiracy with an intent to defraud, and thus the district did not err in denying 

his motion for acquittal on this basis.  This Court reviews a sufficiency of the evidence 

challenge de novo, ʺbut defendants face a heavy burden, as the standard of review is 

exceedingly deferential.ʺ  United States v. Baker, 899 F.3d 123, 129 (2d Cir. 2018) (internal 

quotation marks omitted).  The evidence must be viewed in the light most favorable to 

the government, drawing all inferences in the governmentʹs favor and deferring to the 

juryʹs assessments of the witnessesʹ credibility.  See id.; see also United States v. Santos, 541 

F.3d 63, 70 (2d Cir. 2008) (ʺWhen a defendant challenges the sufficiency of the evidence 

in a conspiracy case, deference to the juryʹs findings is especially important . . . because 

a conspiracy by its very nature is a secretive operation, and it is a rare case where all 

aspects of a conspiracy can be laid bare in court with the precision of a surgeonʹs 

scalpelʺ (internal quotation marks omitted)).  ʺA judgment of acquittal can be entered 

ʹonly if the evidence that the defendant committed the crime alleged is nonexistent or so 

meagerʹ that no ʹrational trier of fact could have found the essential elements of the 

crime beyond a reasonable doubt.ʹʺ  United States v. Taylor, 816 F.3d 12, 22 (2d Cir. 2016) 

(quoting United States v. Espaillet, 380 F.3d 713, 718 (2d Cir. 2004)). 



                                              ‐ 3 ‐ 
 
                                                                                              

              Camposʹs contention that the evidence ʺleans heavily toward innocence,ʺ 

Appellantʹs Br. at 25, is unpersuasive given the cumulative evidence of his participation 

in, and attempts to cover up, the conspiracy.  For instance, the government presented 

evidence, including the testimony of coconspirators, that: (1)  Campos was present at a 

February or March 2013 meeting where he overheard discussion of the scheme and 

expressed interest in the same; (2) Campos recruited his wife, cousin, and an associate 

as straw buyers to purchase multiple cars for use in the livery business even though the 

loan applications falsely stated that the vehicles were for personal use by the borrowers; 

(3) Campos wrote a note to a car dealership with instructions to use a New York 

address for his wifeʹs car loan applications although Campos and his wife lived in New 

Jersey; and (4) Campos wrote a letter misrepresenting to a bank the nature of his legal 

representation of a straw buyer to conceal the scheme.  Thus, viewed as a whole, the 

evidence undercuts Camposʹs assertion that there was no evidence that he had 

knowledge of the fraud.  See Ocasio v. United States, 136 S. Ct. 1423, 1429 (2016) 

(reasoning that ʺ[t]he government does not have to prove that the defendant intended 

to commit the underlying offense himself/herselfʺ because one coconspiratorʹs conduct 

is attributable to another coconspirator if each acted to facilitate the crime (internal 

quotation marks omitted)).  

              Moreover, Campos took the stand and denied knowledge of the scheme.  

The jury rejected his testimony as well as his defense of good faith; and he has shown 



                                             ‐ 4 ‐ 
 
                                                                                                   

no basis to question the juryʹs findings.  See Baker, 899 F.3d at 130 (ʺʹWe will not attempt 

to second‐guess a juryʹs credibility determination on a sufficiency challenge,ʹ 

particularly when . . . trial counsel already presented these same credibility arguments 

to the jury.ʺ (quoting United States v. Florez, 447 F.3d 145, 156 (2d Cir. 2006)).  

Accordingly, the juryʹs verdict was supported by the evidence. 

    II.        Admissibility of Evidence  

                  We review a district courtʹs decision to exclude evidence at trial for abuse 

of discretion.  See United States v. Coplan, 703 F.3d 46, 80 (2d Cir. 2012).  Campos contests 

two of the district courtʹs evidentiary rulings: first, the decision to bar testimony from 

two defense witnesses pursuant to Federal Rules of Evidence 401 and 403, and second, 

the exclusion of certain audio recordings of conversations between Campos and a straw 

buyer pursuant to Rule 106.  Camposʹs evidentiary challenges fail in both respects.  

          a.      Admission of Defense Witnessesʹ Testimony 

                  The district court did not abuse its discretion in excluding the testimony of 

the two proposed defense witnesses.  To be relevant, evidence must have a ʺtendency to 

make a fact more or less probableʺ and ʺthe fact [must be] of consequence in 

determining the action.ʺ  Fed. R. Evid. 401.  Under Rule 403, ʺ[r]elevant evidence may 

be excluded ʹif its probative value is substantially outweighed by a danger of . . . unfair 

prejudice.ʹʺ  United States v. Litvak, 889 F.3d 56, 69 (2d Cir. 2018) (quoting Fed. R. Evid. 

403).  ʺ[S]o long as the district court has conscientiously balanced the proffered 



                                               ‐ 5 ‐ 
 
                                                                                                    

evidenceʹs probative value with the risk for prejudice, its conclusion will be disturbed 

only if it is arbitrary or irrational.ʺ  United States v. Awadallah, 436 F.3d 125, 131 (2d Cir. 

2006). 

               Camposʹs first proposed witness, Christopher Meatto, was prepared to 

testify that (1) even though he was an experienced attorney, he perceived the business 

as legitimate; (2) he was unaware of any involvement by Campos in any conspiracy 

after he began representing the business in September 2013; and (3) he found Campos to 

be credible despite the governmentʹs insinuation that Campos misrepresented his legal 

credentials.  The district court concluded that the proposed testimony was irrelevant.  

We agree.   

               First, what Meatto knew or believed sheds little, if any, light on what 

Campos knew or believed.  Meattoʹs knowledge regarding the propriety of the straw 

buyer scheme is irrelevant because there is no evidence that Meattoʹs ʺknowledge was 

communicated to [Campos]ʺ or that Campos ʺhad been exposed to the same sources 

from which [Meatto] derived [his] knowledge.ʺ  United States v. Kaplan, 490 F.3d 110, 121 

(2d Cir. 2007) (holding that evidence of othersʹ knowledge should only be admitted to 

indicate the knowledge of another if there is some other evidence in the record from 

which to conclude that the persons have the same knowledge).  Second, Meattoʹs 

unawareness of Camposʹs involvement in the fraudulent scheme is similarly irrelevant 

because Camposʹs participation in the conspiracy, enlisting straw buyers between 



                                              ‐ 6 ‐ 
 
                                                                                                 

March and July 2013, predated Meattoʹs representation of the business starting in 

September 2013.  Third, Meattoʹs views as to Camposʹs credibility were inadmissible 

because Camposʹs credibility was for the jury to assess based on his testimony, and his 

competence as a lawyer was not relevant to the issues before the jury.  See United States 

v. Grinage, 390 F.3d 746, 750 (2d Cir. 2004) (finding lay opinion testimony inadmissible 

where the witness merely tells the jury which inferences to draw from the evidence). 

              Campos also sought to call a second defense witness, Bernie Martins, to 

testify as to Camposʹs motivation in assisting one of the enlisted straw buyers in 

returning her fraudulently obtained vehicles.  The district court deemed the evidence 

irrelevant because the evidence did not tend to show that Camposʹs actions were ʺnot a 

cover‐up.ʺ  Appʹx at 1188.  Instead, the district court determined that Campos wanted to 

introduce the otherwise inadmissible hearsay ʺto show . . . that in fact [Campos is] a 

good guy who was trying to make the best out of a bad situation.ʺ  Id.  We find no abuse 

of discretion in the district courtʹs reasoning.  

       b.     Admissibility of Recorded Conversation Excerpts 

              The government offered into evidence only six excerpts from eight hours 

of thirty recorded conversations between Campos and a straw buyer.  The district court 

did not abuse its discretion in precluding Campos from introducing more of the 

recordings.  Once a party produces all or part of a recorded statement, ʺan adverse 

party may require the introduction, at that time, of any other part ‐‐ or any . . . recorded 



                                              ‐ 7 ‐ 
 
                                                                                               

statement ‐‐ that in fairness ought to be considered at the same time.ʺ  Fed. R. Evid. 106.  

ʺ[E]ven though a statement may be hearsay, an ʹomitted portion of [the] statement must 

be placed in evidence if necessary to explain the admitted portion, to place the admitted 

portion in context, to avoid misleading the jury, or to ensure fair and impartial 

understanding of the admitted portion.ʹʺ  United States v. Johnson, 507 F.3d 793, 796 (2d 

Cir. 2007) (quoting United States v. Castro, 813 F.2d 571, 575‐76 (2d Cir. 1987)).   

              Here, the district court rejected Camposʹs assertion that all the recordings 

were one, long continuing conversation.  The district court then determined that the 

proposed additional excerpts, between Campos and the straw buyer regarding the 

straw buyerʹs possible conversations with government investigators, were not related to 

or necessary to explain the excerpts that the government introduced.  Rather, the 

government offered its excerpts for a limited purpose: the falsity of the assertion that 

the fraudulently obtained cars were for personal rather than business use.  In substance, 

the district court concluded that Campos could not use the completeness rule as an end‐

run around the hearsay rule.  We conclude that the district courtʹs ruling was not 

arbitrary or irrational, and the district court did not abuse its discretion in excluding the 

proposed additional excerpts. 

 

 

 



                                             ‐ 8 ‐ 
 
                                                                                     

                                        *     *     * 

             We have considered Camposʹs remaining arguments and find them to be 

without merit.  Accordingly, the judgment of the district court is AFFIRMED. 

                                        FOR THE COURT: 
                                        Catherine OʹHagan Wolfe, Clerk 
              




                                         ‐ 9 ‐